Eobert W. Hansen, J.
(dissenting). The majority holds that a printed circular of a federal government agency must be given retroactive application. If Congress were to alter the requirements for admission to federal housing projects, would such Act of Congress have retroactive applicability, giving a cause for damages to one properly excluded under the law in existence at the time of the denial of right to become a tenant? If the Wisconsin legislature were to change the manner in which unlawful detainer cases are processed in court, would such new state law be applied retroactively to invalidate proceedings in exact accord with the then existing law? If the city of Milwaukee were to pass an ordinance changing the procedure for proceeding against building code violators, would this affect cases commenced or concluded under the prior ordinance? The general rule has been that, in the absence of specific provision therefor, the law does not favor retroactive application of new legislation.1 The majority finds a new rule in a recent de-*288cisión of the United States Supreme Court,2 and sees it as requiring here the setting aside of the full judicial hearing because, subsequent to such judicial hearing, the housing and urban development agency (HUD) issued a circular providing for administrative hearings in housing project evictions.
The majority opinion sets forth that certiorari was granted in Thorpe to consider “ ‘whether petitioner was denied due process by the Housing Authority’s refusal to state the reasons for her eviction and to afford her a hearing at which she could contest the sufficiency of those reasons.’ ” It is against this background of reason for taking jurisdiction that the Thorpe Case must be considered and the decision held to the fact situation before the court. There the issue was not one type of hearing contrasted with another. It was rather a question of hearing or no hearing at all. It is true that in Thorpe a HUD circular requiring housing authorities to inform tenants “in a private conference or other appropriate manner” of the reasons for eviction, although issued while the Thorpe Case was pending, was given retroactive application. But, in the light of a subsequent decision of the high court,3 it is difficult to believe that the result would have been different if no such circular requiring the stating of reasons for eviction had been issued. Statutory construction of the public housing statutes, public policy and constitutional assurances, support the insistence that tenants in public housing projects know why what is to happen to them is to happen and that they have the right to contest reasons given and eviction. The HUD circular did no more than provide for what the housing law already intended and due process already required — that reasons be given for eviction of public housing tenants.
*289It is a long step beyond Thorpe, as we see it, to hold that a full judicial hearing, with all reasons for eviction disclosed and established, and the opportunity to contest the sufficiency of those reasons provided, is invalidated by a subsequently distributed circular providing for administrative hearings. As to due process, the judicial hearing surely assures tenants both the disclosure of reasons for eviction, and the opportunity to contest, as surely as would an administrative hearing by the agency. It is true that one federal appeals court has, quoting from an earlier case of its own involving teacher rehiring, indicated its preference for administrative-type hearings as the “best forum to adjudicate and ameliorate problems of teacher rehiring,” and rejected a full judicial hearing as an adequate substitute.4 The majority accepts that result and perhaps the leaning toward administrative rather than judicial hearings. We find far more persuasive and convincing the reasoning and rationale of the decision of another federal appeals court in a case involving the eviction of a tenant from a city housing authority project.5 There the appeals court found that the public housing tenant, whom the city housing authority sought to remove from her quarters, was not entitled to declaratory and injunctive relief on her theory that the housing authority was required to hold an administrative evidentiary hearing where, under the state law, the housing authority, if it sought to obtain an eviction order, must prove allegations in court at full trial in which the tenant may demand a jury.
Since it was not necessary to require an administrative hearing to insure due process or full hearing, that being insured by the provision for judicial hearing, the fourth circuit court of appeals concluded that the case then fit into the statement in Thorpe that:
*290“. . . Moreover, even if the Authority does not provide such a hearing, we have no reason to believe that once petitioner is told the reasons for eviction she cannot effectively challenge their legal sufficiency in whatever eviction proceedings may be brought in the North Carolina courts. ...” 6
In the case before us the appellant was afforded a full judicial hearing in which she, through counsel, fully participated. Adequate notice, reasons for eviction and full opportunity to contest were part of such judicial hearing. Of this appellant, as of petitioner in the Johnson v. Tamsberg Cose, it can fairly be said: “Any substantial due process grievance that plaintiff might have had when she filed her complaint was mooted by the plenary hearing that she was afforded.” 7 Of the case before us, as was pointed out in the fourth circuit case, it can be said that: “There is no contention that the court hearing was inadequate in scope or that the notice provided was insufficient to enable plaintiff’s counsel to prepare for it. . . . We have been offered no suggestion that the plaintiff was in any way disadvantaged [by the South Carolina policy of providing a hearing in court rather than before an administrative tribunal] or that the result in this case would have been different had the Housing Authority itself held the hearing. Hence, the question is, at least on this record, purely academic.” 8 We agree. Where the appellant was given a full judicial hearing, with adequate notice and full opportunity to contest the reasons given for eviction, her participation in such judicial hearing makes unreasonable and untenable her claim that retroactive application of a federal agency circular would or could give her anything more than she has been afforded. No substantial right being involved, we hold that the ques*291tion of retroactivity is, at least on this record, “academic.” We would affirm.
I am authorized to state that Mr. Justice Leo B. Han-ley joins in this dissent.

 See: 50 Am. Jur., Statutes, p. 495, see. 478.


 Thorpe v. Housing Authority (1969), 393 U. S. 268, 89 Sup. Ct. 518, 21 L. Ed. 2d 474.


 Goldberg v. Kelly (1970), 397 U. S. 254, 90 Sup. Ct. 1011, 25 L. Ed. 2d 287, requiring due process safeguards as to the analogous situation of terminating welfare benefits.


 Glover v. Housing Authority of City of Bessemer, Ala. (5th Cir. 1971), 44 Fed. 2d 158, citing Lucas v. Chapman (5th Cir. 1970), 430 Fed. 2d 945, 948.


 Johnson v. Tamsberg (4th Cir. 1970), 430 Fed. 2d 1125, 1127.


 Thorpe v. Housing Authority, supra, at page 284.



 Johnson v. Tamsberg, supra, at page 1127.



 Id. at page 1127.